By the Court.
There was no error in this proceeding. The act of July 1, 1858 (S. & C. 673, sec. 14, § 5), requires guardians of infants to “ appear for and defend, or cause to be defended, all suits” against their wards. Where the guardian appears and answers as such, and his answer is received and acted upon, without objection, by the court, the effect is the same as if he had been expressly appointed guardian ad litem by the court, and had appealed and answered as such.
*653As to the objection that the cause was heard upon answers admitting facts prejudicial to the infants, and without testimony, it is enough to say that we are bound to presume that there was evidence before the court, either in the “ exhibits” or otherwise, to warrant the court in finding, as it did, that all the allegations in the petition were true. It is immate rial, therefore, to inquire whether the facts admitted by the answers, the marriage and seizen, were facts prejudicial to the infants, or whether the proceeding was one to which the provisions of the code in regard to infant defendants is applicable.
Motion overruled.